Title: To James Madison from Epaphras Bull, 19 August 1808
From: Bull, Epaphras
To: Madison, James



Sir
Danbury August 19. 1808.

About two years ago I addressed a letter to Mr. Granger on the subject of a Change of one of the printers of the Laws of the U. S. in this State.  He informed me that he had waited on you & received for answer that the reason which caused the appointment of the printers in New Haven & New London still existed.  On that subject I take the Liberty to address to you this Letter.  The papers in those places are both lavish of their abuse of the Administration of our government.  Can public policy require that Government should offer a premium for Slander?  In doing it do they not hold out a discouragement to the friends and supporters of our administration?  Would it be evidential of intolerance to with draw your mentel support from those who are directly attempting its destruction?  If Sir, you have adopted a principle or system from which you think it improper to depart I would not ask you to infringe it, yet I may be allowed to say that the Case under consideration justly forms an exception to that principle.  In the State of Connecticut a Republican printer is not allowed the privilege of printing the Laws of the State nor any advertisements which depend on its Officers.  The Offices of the State are all in the hands of federalists & even a probate advertisement very rarely finds its way into a Republican print.  As it respects the State of Connecticut will it not be perfect Justice in the Gen’l government to give them a fair trial of their own principles?  There are but three Republican printers in this State.  One at Harfr. One at Stonington in the County of N. London & one at this place.  Next to the "Mercury" this has the most general Circulation.  It has been established a number of years & has suffered much by persecution.  Particularly a few months ago a Judgment in favor of J. R. Sindon Sherriff of Litchf. County was rendered against the printer for $800 & Cost.  This amounted to half of his property.  The Judgement was given in Ld. County by a Jury of federalists & in other times, if my feelings do not mislead my Judgement, would have disgraced our State.  But at the present day corruption itself when it operates upon the friends of our general government becomes a Virtue.  This paper is supported at considerable expence by the Republicans of this County & as we Border upon the State of New York circulates somewhat in that State.  To give it a more general Circulation our object is to obtain an Editor of talents.  It is in the power of the Gen. Govt. to yield us Some Support & in my opinion, independent of any political considerations, without at all infringing upon the Supposed rights of individuals or the General interests of the State.  I have not Sir, the honor of your Acquaintance & cannot therefore ask of you an implicit reliance upon the correctness of my statement.  If however, admitting the Statement to be true, you Would think it proper to appoint the Printer of this paper a printer of the Laws of the U. S.; then I Would refer you to Mess. Woolcott, Bishop & J. Bull at Hd. for any information you may want on the Subject.  I will thank you to return an answer to this Communication.  Be pleased, Sir, to accept of my Best wishes that you may succeed Mr. Jefferson in the Office of President of the U. S. & that your future Conduct like your past, may be an honor & Blessing to your Country.  I am Sir, with the highest respect & Consideration You Obt. St.

Epaphias W. Bull

